Exhibit 10.4

HIMS & HERS HEALTH, INC.

AMENDED AND RESTATED INVESTORS’ RIGHTS AGREEMENT

September 30, 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

1.    

 

Definitions

     1  

2.

 

Registration Rights

     4    

2.1      

  

Resale Registration Statement

     4    

2.2

  

Request for Registration

     5    

2.3

  

Parent Registration

     7    

2.4

  

Form S-3 Registration

     8    

2.5

  

Obligations of Parent

     9    

2.6

  

Information from Holder

     11    

2.7

  

Expenses of Registration

     12    

2.8

  

Delay of Registration

     12    

2.9

  

Indemnification

     12    

2.10

  

Reports Under the 1934 Act

     14    

2.11

  

Assignment of Registration Rights

     15    

2.12

  

Limitations on Subsequent Registration Rights

     15    

2.13

  

“Market Stand-Off” Agreement

     15    

2.14

  

Termination of Registration Rights

     17  

3.

 

Covenants of Parent

     18    

3.1

  

Confidentiality

     18  

4.

 

Miscellaneous

     18    

4.1

  

Successors and Assigns

     18    

4.2

  

Governing Law; Jurisdiction

     19    

4.3

  

Waiver of Jury Trial

     19    

4.4

  

Counterparts

     19    

4.5

  

Titles and Subtitles

     19    

4.6

  

Notices

     19    

4.7

  

Expenses

     20    

4.8

  

Entire Agreement; Amendments and Waivers

     20    

4.9

  

Joint Negotiation and Drafting

     20    

4.10

  

Severability

     20    

4.11

  

Aggregation of Stock

     20    

4.12

  

Effect on Prior Agreement

     20    

4.13

  

Third Party Beneficiary

     21  

SCHEDULE A         Schedule of Investors

  

 

i



--------------------------------------------------------------------------------

AMENDED AND RESTATED INVESTORS’ RIGHTS AGREEMENT

This AMENDED AND RESTATED INVESTORS’ RIGHTS AGREEMENT (the “Agreement”) is made
as of the 30th day of September, 2020, by and among Oaktree Acquisition Corp., a
Cayman Islands exempted company and which shall domesticate in accordance with
the Merger Agreement as HIMS & HERS HEALTH, INC., a Delaware corporation
(“Parent”), Hims, Inc., a Delaware corporation (the “Company”), and the holders
of Parent Common Stock (as defined below), each of which is herein referred to
as a “Common Holder” and collectively as the “Common Holders”.

RECITALS

WHEREAS, the Company and certain Company investors (the “Existing Investors”)
have previously entered into that certain Amended and Restated Investors’ Rights
Agreement, dated as of March 12, 2020, by and among the Company and such
Existing Investors (the “Prior Agreement”);

WHEREAS, the Prior Agreement may be amended, and any provision therein waived,
with the consent of the Company and the holders of a majority of the outstanding
Registrable Securities (as such term is defined in the Prior Agreement);

WHEREAS, pursuant to Section 5.17 of that certain Agreement and Plan of Merger
entered into by and among Parent, the Company and Rx Merger Sub, Inc., a
Delaware corporation and wholly owned subsidiary of Parent (the “Merger Sub”),
dated September 30, 2020 (the “Merger Agreement” and the transactions
contemplated thereby, the “Merger”), Parent agreed to enter into an Investor
Rights Agreement (as defined therein) with the parties set forth on Schedule
5.17 thereto (the “Investors”); and

WHEREAS, contingent upon the Effective Time (as defined in the Merger Agreement)
and to be effective immediately prior to the Effective Time, (i) the Company
desires to assign to Parent, and Parent desires to assume, the rights and
obligations of the Company under certain provisions of the Prior Agreement, as
contemplated and modified by this Agreement and (ii) the Existing Investors as
holders of a majority of the outstanding Registrable Securities (as such term is
defined in the Prior Agreement) of the Company desire to amend and restate the
Prior Agreement to, among other things, document the rights and obligations of
Parent and to accept the rights created pursuant hereto in lieu of the rights
granted to them under the Prior Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, Parent, the Company and the Existing Investors hereby agree that the
Prior Agreement shall be amended and replaced in its entirety by this Agreement,
and the parties hereto further agree as follows:

1. Definitions. For purposes of this Agreement:

(a) The term “Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.

 

1



--------------------------------------------------------------------------------

(b) The term “Affiliate” means, with respect to any Person, any other Person who
or which, directly or indirectly, controls, is controlled by, or is under common
control with such specified Person, including, without limitation, any general
partner, officer, director or manager of such Person and any venture capital
fund now or hereafter existing that is controlled by one or more general
partners or managing members of, or is under common investment management with,
such Person.

(c) The term “Board” means Parent’s Board of Directors, as constituted from time
to time.

(d) The term “Change of Control” shall mean the transfer (whether by tender
offer, merger, consolidation or other similar transaction), in one transaction
or a series of related transactions, to a person or group of affiliated persons,
of Parent’s voting securities if, after such transfer, such person or group of
affiliated persons would hold more than a majority of the outstanding voting
securities of Parent (or the surviving entity).

(e) The term “Common Stock” means Parent Class A Common Stock, par value $0.0001
per share.

(f) The term “Excluded Registration” means (i) a registration relating solely to
the sale of securities of participants in a Parent stock plan (or a stock plan
assumed by Parent), (ii) a registration relating to a corporate reorganization
or transaction under Rule 145 of the Act, (iii) a registration on any form that
does not include substantially the same information as would be required to be
included in a registration statement covering the sale of the Registrable
Securities, or (iv) a registration in which the only Common Stock being
registered is Common Stock issuable upon conversion of debt securities that are
also being registered.

(g) The term “Family Member” means a spouse, child, stepchild, grandchild,
parent, stepparent, grandparent, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, of a natural person referred to herein.

(h) The term “FOIA Party” shall mean a Person that, in the reasonable
determination of the Board, may be subject to, and thereby required to disclose
non-public information furnished by or relating to the Parent under, the Freedom
of Information Act, 5 U.S.C. 552 (“FOIA”), any state public records access law,
any state or other jurisdiction’s laws similar in intent or effect to FOIA, or
any other similar statutory or regulatory requirement.

(i) The term “Form S-3” means such form under the Act as in effect on the date
hereof or any registration form under the Act subsequently adopted by the SEC
that permits inclusion or incorporation of substantial information by reference
to other documents filed by Parent with the SEC.

(j) The term “Free Writing Prospectus” means a free-writing prospectus, as
defined in Rule 405.

(k) The term “Holder” means any Person owning or having the right to acquire
Registrable Securities or any assignee thereof in accordance with Section 2.11
of this Agreement.

 

2



--------------------------------------------------------------------------------

(l) The term “1934 Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

(m) The term “Offering” means the Company’s firm commitment underwritten public
offering of its Common Stock or other equity securities to the public under the
Act.

(n) The term “Person” shall mean any individual, corporation, partnership,
trust, limited liability company, association or other entity.

(o) The term “Company Preferred Stock” means the Series Seed Preferred Stock,
the Series A Preferred Stock, the Series A-1 Preferred Stock, the Series B
Preferred Stock, the Series B-1 Preferred Stock, the Series B-2 Preferred Stock,
the Series C Preferred Stock and the Series D Preferred Stock of the Company.

(p) The terms “register”, “registered”, and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Act, and the declaration or ordering of
effectiveness of such registration statement or document.

(q) The term “Registrable Securities” means (i) the Common Stock issuable or
issued upon the exchange of the Class A Common Stock of the Company in
connection with the Merger which was converted from shares of Company Preferred
Stock or Class F Common Stock of the Company pursuant to the Company
Recapitalization immediately prior to the Effective Time and immediately prior
to the adoption of the A&R Dual Class Charter (each as defined in the Merger
Agreement), (ii) shares of Common Stock issued upon the exchange of Class A
Common Stock of the Company in connection with the Merger other than those
converted from Company Preferred Stock or Class F Common Stock of the Company
pursuant to the preceding clause (i); provided, however, that such shares of
Common Stock shall not be deemed Registrable Securities for the purposes of
Sections 2.2, 2.4, 2.12, and 4.8, (iii) any shares of Common Stock issuable and
issued upon the exercise of the Parent Warrants and (iv) any shares of Common
Stock issued as (or issuable upon the conversion or exercise of any warrant,
right or other security that is issued as) a dividend or other distribution with
respect to, or in exchange for, or in replacement of, the shares references in
(i), (ii) or (iii) above, excluding in all cases, however, any Registrable
Securities sold by a Person in a transaction in which his rights under Section 2
of this Agreement are not assigned. In addition, the number of shares of
Registrable Securities outstanding shall equal the aggregate of the number of
shares of Common Stock outstanding that are, and the number of shares of Common
Stock issuable pursuant to then exercisable or convertible securities that are,
Registrable Securities.

(r) The term “Rule 144” shall mean Rule 144 under the Act.

(s) The term “Rule 144(b)(1)(i)” shall mean subsection (b)(1)(i) of Rule 144 as
it applies to Persons who have held shares for more than one (1) year.

(t) The term “Rule 405” shall mean Rule 405 under the Act.

(u) The term “SEC” shall mean the Securities and Exchange Commission.

 

3



--------------------------------------------------------------------------------

(v) The term “Parent Warrants” shall mean the warrants issued by Parent to
certain Investors in connection with the Merger.

(w) The term “Permitted Registration Rights Agreement” shall mean (i) that
certain Registration Rights Agreement, dated of even date herewith, by and among
Parent, Oaktree Acquisition Holdings, L.P., a Cayman Islands exempted limited
partnership, and the parties added thereto and (ii) the subscription agreements
entered into by Parent and investors in the Private Investment in Public Equity
that is expected to close immediately prior to the transactions contemplated by
the Merger Agreement.

(x) The term “Registration Rights Agreement” shall mean that certain
Registration Rights Agreement, dated of even date herewith, by and among Parent,
Oaktree Acquisition Holdings, L.P., a Cayman Islands exempted limited
partnership, and the parties added thereto.

(y) The term “Underwritten Takedown” shall mean an underwritten public offering
of Registrable Securities pursuant to the Resale Shelf Registration Statement,
as amended or supplemented that requires the issuance of a “comfort letter” by
Parent’s auditors and the issuance of legal opinions by Parent’s legal counsel.

2. Registration Rights. Parent covenants and agrees as follows:

2.1 Resale Registration Statement.

(a) Subject to compliance by the Holders with Section 2.6, Parent shall prepare
and file or cause to be prepared and filed with the SEC, no later than forty
five (45) days following the Closing Date (as defined below), a Registration
Statement on Form S-3 or its successor form, or, if the Company is ineligible to
use Form S-3, a Registration Statement on Form S-1, for an offering to be made
on a continuous basis pursuant to Rule 415 of the Act registering the resale
from time to time pursuant to any method or combination of methods legally
available to, and requested by, the Holders of all of the Registrable Securities
then held by Holders that are not covered by an effective resale registration
statement (the “Resale Shelf Registration Statement”). Parent shall use
commercially reasonable efforts to cause the Resale Shelf Registration Statement
to be declared effective as soon as practicable after filing, but in any event
no later than the earlier of (i) ninety (90) days (or one hundred twenty
(120) days if the SEC notifies the Company that it will “review” the
Registration Statement) after the Closing Date and (ii) the tenth (10th)
business day after the date the Company is notified (orally or in writing, which
is earlier) by the SEC that such Registration Statement will not be “reviewed”
or will not be subject to further review, and, once effective, to keep the
Resale Shelf Registration Statement continuously effective under the Act at all
times until all Registrable Securities and other securities covered by the
Resale Shelf Registration Statement have been disposed of in accordance with the
intended method(s) of distribution set forth in such Resale Shelf Registration
Statement or such securities have been withdrawn. In the event that Parent files
a Form S-1 pursuant to this Section 2.1, Parent shall use its commercially
reasonable efforts to convert the Form S-1 to a Form S-3 as soon as practicable
after Parent is eligible to use Form S-3.

 

4



--------------------------------------------------------------------------------

(b) If Parent shall receive a request from the Holders of Registrable Securities
whose securities were registered on the Resale Shelf Registration Statement with
an estimated market value of at least $25,000,000 that Parent effect a
Underwritten Takedown of all or any portion of the requesting holder’s
Registrable Securities, then Parent shall promptly give notice of such requested
Underwritten Takedown at least two (2) business days prior to the anticipated
filing date of the prospectus or supplement relating to such Underwritten
Takedown to the other Holders and thereupon shall use commercially reasonable
efforts to effect, as expeditiously as possible, the offering in such
Underwritten Takedown of.

(i) subject to the restrictions set forth in Section 2.2(b), all Registrable
Securities for which the requesting Holders have requested such offering under
Section 2.1(b), and

(ii) subject to the restrictions set forth in Section 2.2(b), all other
Registrable Securities that any Holders of Registrable Securities that are
included in the Resale Shelf Registration Statement have requested Parent to
offer by request received by Parent within one (1) business day after such
Holders receive Parent’s notice of the Underwritten Takedown Notice, all to the
extent necessary to permit the disposition (in accordance with the intended
methods thereof as aforesaid) of the Registrable Securities so to be offered.

A. Promptly after the expiration of the one business day period referred to in
Section 2.1(b)(ii), Parent will notify all selling holders of the identities of
the other selling holders and the number of shares of Registrable Securities
requested to be included therein.

B. Parent shall only be required to effectuate one Underwritten Takedown
pursuant to this Agreement within any six-month period.

(c) Subject to Section 2.13 below, if Parent shall receive a request from a
Holder of Registrable Securities whose securities were registered on the Resale
Shelf Registration Statement to effectuate a proposed distribution or other
transfer of such Registrable Securities pursuant to the Resale Shelf
Registration Statement to its members, partners, stockholders, as the case may
be, then Parent shall deliver or cause to be delivered to the transfer agent and
registrar for the Registrable Securities an opinion of counsel to the Company
reasonably acceptable to such transfer agent and registrar, that any legend
referring to the Act may be removed in connection with such proposed
distribution or other transfer of such Registrable Securities pursuant to the
Resale Shelf Registration Statement, provided a distributee or transferee of
such Registrable Securities is not and has not been for the preceding ninety
(90) days an affiliate of Parent (as defined in Rule 405 promulgated under the
Act). Parent’s obligations hereunder are conditioned upon the receipt of
representation letter reasonably acceptable to Parent from such Holder regarding
such proposed distribution or other transfer of such Registrable Securities.

2.2 Request for Registration.

(a) Subject to the conditions of this Section 2.2, if Parent shall receive at
any time after the earlier of (i) four (4) years after the date of this
Agreement or (ii) one hundred and eighty (180) days after the closing of the
Merger, a written request from the Holders of at least

 

5



--------------------------------------------------------------------------------

30% of the Registrable Securities then outstanding (for purposes of this
Section 2.2, the “Initiating Holders”) that Parent file a registration statement
under the Act covering the registration of Registrable Securities with an
anticipated aggregate offering price of at least $10,000,000, then Parent shall,
within twenty (20) days of the receipt thereof, give written notice of such
request to all Holders and, subject to the limitations of this Section 2.2, use
its commercially reasonable efforts to effect, as soon as practicable, the
registration under the Act of all Registrable Securities that the Holders
request to be registered in a written request received by the Company within
twenty (20) days of the mailing of Parent’s notice pursuant to this
Section 2.2(a).

(b) If the Initiating Holders intend to distribute the Registrable Securities
covered by their request by means of an underwriting, they shall so advise
Parent as a part of their request made pursuant to this Section 2.2, and Parent
shall include such information in the written notice referred to in
Section 2.2(a). In such event the right of any Holder to include its Registrable
Securities in such registration shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting (unless otherwise mutually agreed by
a majority in interest of the Initiating Holders and such Holder) to the extent
provided herein. All Holders proposing to distribute their securities through
such underwriting shall enter into an underwriting agreement in customary form
with the underwriter or underwriters selected for such underwriting by those
Initiating Holders holding a majority of the Registrable Securities then held by
all Initiating Holders (which underwriter or underwriters shall be reasonably
acceptable to Parent). Notwithstanding any other provision of this Section 2.2,
if the underwriter advises Parent that marketing factors require a limitation on
the number of securities underwritten (including Registrable Securities), then
Parent shall so advise all Holders of Registrable Securities that would
otherwise be underwritten pursuant hereto, and the number of shares that may be
included in the underwriting shall be allocated to the Holders of such
Registrable Securities and the equityholders of Parent who request to have
securities registered pursuant to the exercise of contractual piggyback
registration rights under the Registration Rights Agreement pro rata based on
the number of Registrable Securities each such Holder and each such
participating equityholder party to the Registration Rights Agreement has
requested to be included in such underwriting (including the Initiating
Holders). In no event shall any Registrable Securities be excluded from such
underwriting unless all other securities (other than those subject to the
Registration Rights Agreement) are first excluded. Any Registrable Securities
excluded or withdrawn from such underwriting shall be withdrawn from the
registration.

(c) Notwithstanding the foregoing, Parent shall not be required to effect a
registration pursuant to this Section 2.2:

(i) in any particular jurisdiction in which Parent would be required to execute
a general consent to service of process in effecting such registration, unless
Parent is already subject to service in such jurisdiction and except as may be
required under the Act; or

(ii) after Parent has effected two (2) registrations pursuant to this
Section 2.2, and such registrations have been declared or ordered effective; or

(iii) during the period starting with the date sixty (60) days prior to Parent’s
good faith estimate of the date of the filing of, and ending on the date one
hundred

 

6



--------------------------------------------------------------------------------

eighty (180) days following the effective date of, a Parent-initiated
registration subject to Section 2.3 below, provided that Parent is actively
employing in good faith its commercially reasonable efforts to cause such
registration statement to become effective; or

(iv) if the Initiating Holders propose to dispose of Registrable Securities that
may be registered on Form S-3 pursuant to Section 2.4 hereof; or

(v) if Parent shall furnish to Holders requesting a registration statement
pursuant to this Section 2.2 a certificate signed by Parent’s Chief Executive
Officer or Chairman of the Board stating that in the good faith judgment of the
Board, it would be seriously detrimental to Parent and its stockholders for such
registration statement to be effected or remain effective at such time, in which
event Parent shall have the right to defer such filing for a period of not more
than one hundred twenty (120) days after receipt of the request of the
Initiating Holders; provided that such right shall be exercised by Parent not
more than once in any twelve (12) month period; and provided further that Parent
shall not register any securities for the account of itself or any other
stockholder during such one hundred twenty (120) day period (other than an
Excluded Registration).

2.3 Parent Registration.

(a) If (but without any obligation to do so) Parent proposes to register
(including for this purpose a registration effected by Parent for stockholders
other than the Holders) any of its stock or other securities under the Act in
connection with the public offering of such securities (other than (i) a
registration relating to a demand pursuant to Section 2.2 of this Agreement,
(ii) an Excluded Registration, (iii) a registration statement filed during the
one hundred and eighty (180) days after the closing of the Merger), Parent
shall, at such time, promptly give each Holder written notice of such
registration. Upon the written request of each Holder given within twenty
(20) days after mailing of such notice by Parent in accordance with Section 4.6
of this Agreement, Parent shall, subject to the provisions of Section 2.3(c),
use its commercially reasonable efforts to cause to be registered under the Act
all of the Registrable Securities that each such Holder requests to be
registered.

(b) Right to Terminate Registration. Parent shall have the right to terminate or
withdraw any registration initiated by it under this Section 2.3 prior to the
effectiveness of such registration whether or not any Holder has elected to
include securities in such registration. The expenses of such withdrawn
registration shall be borne by Parent in accordance with Section 2.7 hereof.

(c) Underwriting Requirements. In connection with any offering involving an
underwriting of shares of Parent’s capital stock, Parent shall not be required
under this Section 2.3 to include any of the Holders’ securities in such
underwriting unless they accept the terms of the underwriting as agreed upon
between Parent and the underwriters selected by Parent (or by other Persons
entitled to select the underwriters) and enter into an underwriting agreement in
customary form with such underwriters, and then only in such quantity as the
underwriters determine in their sole discretion will not jeopardize the success
of the offering by Parent. If the total amount of securities, including
Registrable Securities, requested by stockholders to be included in such
offering exceeds the amount of securities sold other than by

 

7



--------------------------------------------------------------------------------

Parent that the underwriters determine in their sole discretion is compatible
with the success of the offering, then Parent shall be required to include in
the offering only that number of such securities, including Registrable
Securities, that the underwriters determine in their sole discretion will not
jeopardize the success of the offering. In the event that the underwriters
determine that less than all of the Registrable Securities requested to be
registered can be included in such offering, then the Registrable Securities
that are included in such offering shall be apportioned pro rata among the
selling Holders and the equityholders of the Company who request to have
securities registered pursuant to the exercise of contractual piggyback
registration rights under the Registration Rights Agreement based on the number
of Registrable Securities each such Holder and each such participating
equityholder party to the Registration Rights Agreement has requested to be
included in such underwriting, or in such other proportions as shall mutually be
agreed to by all such selling Holders and participating equityholders party to
the Registration Rights Agreement. Notwithstanding the foregoing, in no event
shall (i) any Registrable Securities be excluded from such offering unless all
other stockholders’ securities (other than those subject to the Registration
Rights Agreement) have been first excluded from the offering and (ii) the amount
of securities of the selling Holders included in the offering be reduced below
twenty percent (20%) of the total amount of securities included in such
offering. For purposes of the preceding sentence concerning apportionment, for
any selling stockholder that is a Holder of Registrable Securities and that is a
venture capital fund, partnership or corporation, the affiliated venture capital
funds, partners, members, retired partners and stockholders of such Holder, or
the estates and Family Members of any such partners, members and retired
partners and any trusts for the benefit of any of the foregoing Persons shall be
deemed to be a single “selling Holder,” and any pro rata reduction with respect
to such “selling Holder” shall be based upon the aggregate amount of Registrable
Securities owned by all such related entities and individuals.

2.4 Form S-3 Registration. In case Parent shall receive from the Holders of at
least twenty percent (20%) of the Registrable Securities (for purposes of this
Section 2.4, the “S-3 Initiating Holders”) a written request or requests that
Parent effect a registration on Form S-3 and any related qualification or
compliance with respect to all or a part of the Registrable Securities owned by
such Holder or Holders, Parent shall:

(a) promptly give written notice of the proposed registration, and any related
qualification or compliance, to all other Holders; and

(b) use its commercially reasonable efforts to effect, as soon as practicable,
such registration and all such qualifications and compliances as may be so
requested and as would permit or facilitate the sale and distribution of all or
such portion of such Holders’ Registrable Securities as are specified in such
request, together with all or such portion of the Registrable Securities of any
other Holders joining in such request as are specified in a written request
given within fifteen (15) days after receipt of such written notice from Parent;
provided, however, that Parent shall not be obligated to effect any such
registration, qualification or compliance, pursuant to this Section 2.4:

(i) if Form S-3 is not available for such offering by the Holders;

(ii) if the Holders, together with the holders of any other securities of Parent
entitled to inclusion in such registration, propose to sell Registrable
Securities

 

8



--------------------------------------------------------------------------------

and such other securities (if any) at an aggregate price to the public (net of
any underwriters’ discounts or commissions) of less than $5,000,000;

(iii) if Parent shall furnish to all Holders requesting a registration statement
pursuant to this Section 2.4 a certificate signed by Parent’s Chief Executive
Officer or Chairman of the Board stating that in the good faith judgment of the
Board, it would be seriously detrimental to Parent and its stockholders for such
registration statement to be effected at such time, in which event Parent shall
have the right to defer such filing for a period of not more than ninety
(90) days after receipt of the request of the S-3 Initiating Holders; provided
that such right shall be exercised by Parent not more than once in any
twelve (12) month period;

(iv) if Parent has, within the twelve (12) month period preceding the date of
such request, already effected two (2) registrations on Form S-3 pursuant to
this Section 2.4;

(v) in any particular jurisdiction in which Parent would be required to qualify
to do business or to execute a general consent to service of process in
effecting such registration, qualification or compliance;

(vi) if Parent, within thirty (30) days of receipt of the request of such S-3
Initiating Holders, gives notice of its bona fide intention to effect the filing
of a registration statement with the SEC within one hundred twenty (120) days of
receipt of such request (other than an Excluded Registration), provided that
Parent is actively employing in good faith its commercially reasonable efforts
to cause such registration statement to become effective; or

(vii) during the period starting with the date thirty (30) days prior to
Parent’s good faith estimate of the date of the filing of and ending on the date
ninety (90) days following the effective date of a Parent-initiated registration
subject to Section 2.3 of this Agreement, provided that Parent is actively
employing in good faith its commercially reasonable efforts to cause such
registration statement to become effective.

(c) If the S-3 Initiating Holders intend to distribute the Registrable
Securities covered by their request by means of an underwriting, they shall so
advise Parent as a part of their request made pursuant to this Section 2.4 and
Parent shall include such information in the written notice referred to in
Section 2.4(a). The provisions of Section 2.2(b) of this Agreement shall be
applicable to such request (with the substitution of Section 2.4 for references
to Section 2.2).

(d) Subject to the foregoing, Parent shall file a registration statement
covering the Registrable Securities and other securities so requested to be
registered as soon as practicable after receipt of the request or requests of
the S-3 Initiating Holders. Registrations effected pursuant to this Section 2.4
shall not be counted as requests for registration effected pursuant to
Section 2.2 of this Agreement.

2.5 Obligations of Parent. Whenever required under this Section 2 to effect the
registration of any Registrable Securities, Parent shall, as expeditiously as
reasonably possible:

 

9



--------------------------------------------------------------------------------

(a) prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its commercially reasonable efforts to cause such
registration statement to become effective, and, upon the request of the Holders
of a majority of the Registrable Securities registered thereunder, keep such
registration statement effective for a period of up to one hundred twenty
(120) days (except, in the case of the Resale Registration Statement, for such
period of time specified in Section 2.1) or, if earlier, until the distribution
contemplated in the registration statement has been completed;

(b) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Act with respect to the disposition of all securities covered by such
registration statement;

(c) furnish to the Holders such number of copies of a prospectus, including a
preliminary prospectus and any Free Writing Prospectus, in conformity with the
requirements of the Act, and such other documents as they may reasonably request
in order to facilitate the disposition of Registrable Securities owned by them;

(d) use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
Blue Sky laws of such jurisdictions as shall be reasonably requested by the
Holders, provided that Parent shall not be required in connection therewith or
as a condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions;

(e) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering;

(f) notify each Holder of Registrable Securities covered by such registration
statement at any time when a prospectus or Free Writing Prospectus (to the
extent prepared by or on behalf of Parent) relating thereto is required to be
delivered under the Act of the happening of any event as a result of which the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing, and, at the request
of any such Holder, Parent will, as soon as reasonably practicable, file and
furnish to all such Holders a supplement or amendment to such prospectus or Free
Writing Prospectus (to the extent prepared by or on behalf of Parent) so that,
as thereafter delivered to the purchasers of such Registrable Securities, such
prospectus will not contain an untrue statement of a material fact or omit to
state any fact necessary to make the statements therein not misleading in light
of the circumstances under which they were made;

(g) cause all such Registrable Securities registered pursuant to this Section 2
to be listed on a national exchange or trading system and on each securities
exchange and trading system on which similar securities issued by Parent are
then listed;

 

10



--------------------------------------------------------------------------------

(h) provide a transfer agent and registrar for all Registrable Securities
registered pursuant to this Agreement and a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration;

(i) promptly make available for inspection by the selling Holders, any managing
underwriter(s) participating in any disposition pursuant to such registration
statement, and any attorney or accountant or other agent retained by any such
underwriter or selected by the selling Holders, all financial and other
pertinent records, pertinent corporate documents, and properties of Parent, and
cause Parent’s officers, directors, employees, and independent accountants to
supply all information reasonably requested by any such seller, underwriter,
attorney, accountant, or agent, in each case, as necessary or advisable to
verify the accuracy of the information in such registration statement and to
conduct appropriate due diligence in connection therewith;

(j) notify each selling Holder, promptly after Parent receives notice thereof,
of the time when such registration statement has been declared effective or a
supplement to any prospectus forming a part of such registration statement has
been filed; and

(k) after such registration statement becomes effective, notify each selling
Holder of any request by the SEC that Parent amend or supplement such
registration statement or prospectus.

Notwithstanding the provisions of this Section 2, Parent shall be entitled to
postpone or suspend, for a reasonable period of time, the filing, effectiveness
or use of, or trading under, any registration statement if Parent shall
determine that any such filing or the sale of any securities pursuant to such
registration statement would in the good faith judgment of the Board:

(i) materially impede, delay or interfere with any material pending or proposed
financing, acquisition, corporate reorganization or other similar transaction
involving Parent for which the Board has authorized negotiations;

(ii) materially and adversely impair the consummation of any pending or proposed
material offering or sale of any class of securities by Parent; or

(iii) require disclosure of material nonpublic information that, if disclosed at
such time, would be materially harmful to the interests of Parent and its
stockholders; provided, however, that during any such period all executive
officers and directors of Parent are also prohibited from selling securities of
Parent (or any security of any of Parent’s subsidiaries or affiliates).

In the event of the suspension of effectiveness of any registration statement
pursuant to this Section 2.5, the applicable time period during which such
registration statement is to remain effective shall be extended by that number
of days equal to the number of days the effectiveness of such registration
statement was suspended.

2.6 Information from Holder. It shall be a condition precedent to the
obligations of Parent to take any action pursuant to this Section 2 with respect
to the Registrable Securities of any selling Holder that such Holder shall
furnish to Parent such information regarding itself, the

 

11



--------------------------------------------------------------------------------

Registrable Securities held by it, and the intended method of disposition of
such securities as shall be reasonably required to effect the registration of
such Holder’s Registrable Securities.

2.7 Expenses of Registration. All expenses other than underwriting discounts and
commissions incurred in connection with registrations, filings or qualifications
pursuant to Sections 2.1, 2.2, 2.3 and 2.4 of this Agreement, including, without
limitation, all registration, filing and qualification fees, printers’ and
accounting fees, fees and disbursements of counsel for Parent and the reasonable
fees and disbursements of one counsel for the selling Holders (not to exceed
$50,000) shall be borne by Parent. Notwithstanding the foregoing, Parent shall
not be required to pay for any expenses of any registration proceeding begun
pursuant to Section 2.1, Section 2.2 or Section 2.3 of this Agreement if the
registration request is subsequently withdrawn at the request of the Holders of
a majority of the Registrable Securities to be registered (in which case all
participating Holders shall bear such expenses pro rata based upon the number of
Registrable Securities that were to be included in the withdrawn registration)
unless, in the case of a registration requested under Section 2.1 or Section 2.2
of this Agreement, the Holders of a majority of the Registrable Securities agree
to forfeit their right to one demand registration pursuant to Section 2.1 or
Section 2.2 of this Agreement, as applicable; provided, however, that if at the
time of such withdrawal, the Holders have learned of a material adverse change
in the condition, business or prospects of Parent from that known to the Holders
at the time of their request and have withdrawn the request with reasonable
promptness following disclosure by Parent of such material adverse change, then
the Holders shall not be required to pay any of such expenses and shall retain
their rights pursuant to Sections 2.1, Section 2.2 and 2.3 of this Agreement.

2.8 Delay of Registration. No Holder shall have any right to obtain or seek an
injunction restraining or otherwise delaying any such registration as the result
of any controversy that might arise with respect to the interpretation or
implementation of this Section 2.

2.9 Indemnification. In the event any Registrable Securities are included in a
registration statement under this Section 2:

(a) To the extent permitted by law, Parent will indemnify and hold harmless each
Holder, the partners, members, officers, directors, managers and stockholders of
each Holder, legal counsel and accountants for each Holder, any underwriter (as
defined in the Act) for such Holder and each Person, if any, who controls such
Holder or underwriter within the meaning of the Act or the 1934 Act, against any
losses, claims, damages or liabilities (joint or several) to which they may
become subject under the Act, the 1934 Act, any state securities laws or any
rule or regulation promulgated under the Act, the 1934 Act or any state
securities laws, insofar as such losses, claims, damages, or liabilities (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any of the following statements, omissions or
violations (collectively, a “Violation”): (i) any untrue or alleged untrue
statement of a material fact contained in such registration statement, including
any preliminary prospectus, final prospectus, or Free Writing Prospectus
contained therein or any amendments or supplements thereto, any issuer
information (as defined in Rule 433 under the Act) filed or required to be filed
pursuant to Rule 433(d) under the Act or any other document incident to such
registration prepared by or on behalf of Parent or used or referred to by
Parent, (ii) the omission or alleged omission of a material fact required to be
stated in such registration statement, or

 

12



--------------------------------------------------------------------------------

necessary to make the statements therein not misleading or (iii) any violation
or alleged violation by Parent of the Act, the 1934 Act, any state securities
laws or any rule or regulation promulgated under the Act, the 1934 Act or any
state securities laws, and Parent will reimburse each such Holder, underwriter,
controlling Person or other aforementioned Person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability, action or proceeding as such
expenses are incurred; provided, however, that the indemnity agreement contained
in this Section 2.9(a) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability, action or proceeding if such settlement is
effected without the consent of Parent (which consent shall not be unreasonably
withheld), nor shall Parent be liable in any such case for any such loss, claim,
damage, liability, action or proceeding to the extent that it arises out of or
is based upon a Violation that occurs in reliance upon, and in conformity with,
written information furnished expressly for use in connection with such
registration by any such Holder, underwriter, controlling Person or other
aforementioned Person.

(b) To the extent permitted by law, each selling Holder, severally and not
jointly, will indemnify and hold harmless Parent, each of its directors, each of
its officers who has signed the registration statement, each Person, if any, who
controls Parent within the meaning of the Act, legal counsel and accountants for
Parent, any underwriter, any other Holder selling securities in such
registration statement and any controlling Person of any such underwriter or
other Holder, against any losses, claims, damages or liabilities (joint or
several) to which any of the foregoing Persons may become subject, under the
Act, the 1934 Act, any state securities laws or any rule or regulation
promulgated under the Act, the 1934 Act or any state securities laws, insofar as
such losses, claims, damages or liabilities (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon any
Violation, in each case to the extent (and only to the extent) that such
Violation occurs in reliance upon and in conformity with written information
furnished by such Holder expressly for use in connection with such registration;
and each such Holder will reimburse any Person intended to be indemnified
pursuant to this Section 2.9(b) for any legal or other expenses reasonably
incurred by such Person in connection with investigating or defending any such
loss, claim, damage, liability, action or proceeding as such expenses are
incurred; provided, however, that the indemnity agreement contained in this
Section 2.9(b) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability, action or proceeding if such settlement is effected
without the consent of the Holder (which consent shall not be unreasonably
withheld), and provided that in no event shall any indemnity under this
Section 2.9(b) exceed the net proceeds from the offering received by such
Holder, except in the case of fraud or willful misconduct by such Holder.

(c) Promptly after receipt by an indemnified party under this Section 2.9 of
notice of the commencement of any action or proceeding (including any
governmental action or proceeding) for which a party may be entitled to
indemnification, such indemnified party will, if a claim in respect thereof is
to be made against any indemnifying party under this Section 2.9, deliver to the
indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in and, to the extent the
indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party
(together with all other indemnified parties that may be represented without
conflict by one counsel) shall have the right to retain one (1) separate
counsel, with the

 

13



--------------------------------------------------------------------------------

fees and expenses to be paid by the indemnifying party, if representation of
such indemnified party by the counsel retained by the indemnifying party would
be inappropriate due to actual or potential differing interests between such
indemnified party and any other party represented by such counsel in such
proceeding. The failure to deliver written notice to the indemnifying party
within a reasonable time of the commencement of any such action or proceeding,
if prejudicial to its ability to defend such action or proceeding, shall relieve
such indemnifying party of liability to the indemnified party under this
Section 2.9 to the extent of such prejudice, but the omission to so deliver
written notice to the indemnifying party will not relieve such indemnifying
party of any liability that it may have to any indemnified party otherwise than
under this Section 2.9.

(d) If the indemnification provided for in this Section 2.9 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage or expense referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and the indemnified party on the other hand in connection with the
statements or omissions that resulted in such loss, liability, claim, damage or
expense, as well as any other relevant equitable considerations; provided,
however, that (i) no contribution by any Holder, when combined with any amounts
paid by such Holder pursuant to Section 2.9(b), shall exceed the net proceeds
from the offering received by such Holder and (ii) no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
will be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation; and provided further that in no event shall a
Holder’s liability pursuant to this Section 2.9(d), when combined with the
amounts paid or payable by such Holder pursuant to Section 2.9(b), exceed the
proceeds from the offering received by such Holder (net of any expenses paid by
such Holder). The relative fault of the indemnifying party and the indemnified
party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

(f) The obligations of Parent and Holders under this Section 2.9 shall survive
the completion of any offering of Registrable Securities in a registration
statement under this Section 2 and otherwise.

2.10 Reports Under the 1934 Act. With a view to making available to the Holders
the benefits of Rule 144 and any other rule or regulation of the SEC that may at
any time permit a Holder to sell securities of Parent to the public without
registration or pursuant to a registration on Form S-3, Parent agrees to:

 

14



--------------------------------------------------------------------------------

(a) make and keep adequate current public information available, as those terms
are understood and defined in Rule 144, at all times after the effective date of
the Merger;

(b) file with the SEC in a timely manner all reports and other documents
required of Parent under the Act and the 1934 Act; and

(c) furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) a written statement by Parent that it has
complied with the reporting requirements of Rule 144 (at any time beginning
ninety (90) days prior to the one year anniversary of the closing of the
Merger), the Act and the 1934 Act (at any time after it has become subject to
such reporting requirements), or that it qualifies as a registrant whose
securities may be resold pursuant to Form S-3 (at any time after it so
qualifies), (ii) a copy of the most recent annual or quarterly report of Parent
and such other reports and documents so filed by Parent and (iii) such other
information as may be reasonably requested to avail any Holder of any rule or
regulation of the SEC that permits the selling of any such securities without
registration or pursuant to such form.

2.11 Assignment of Registration Rights. The rights to cause Parent to register
Registrable Securities pursuant to this Section 2 may be assigned (but only with
all related obligations) by a Holder to a transferee or assignee of such
securities that (a) is an Affiliate, subsidiary, parent, partner, limited
partner, retired partner, member or stockholder of a Holder, (b) is a Holder’s
Family Member or trust for the benefit of an individual Holder or any of such
Holder’s Family Members, or (c) after such assignment or transfer, holds at
least 5,000,000 shares of Registrable Securities (appropriately adjusted for any
stock split, dividend, combination or other recapitalization), provided:
(i) Parent is, within a reasonable time after such transfer, furnished with
written notice of the name and address of such transferee or assignee and the
securities with respect to which such registration rights are being assigned;
(ii) such transferee or assignee agrees in writing to be bound by and subject to
the terms and conditions of this Agreement, including, without limitation, the
provisions of Section 2.13 of this Agreement; and (iii) such assignment shall be
effective only if immediately following such transfer the further disposition of
such securities by the transferee or assignee is restricted under the Act.

2.12 Limitations on Subsequent Registration Rights. From and after the date of
this Agreement, the Parent shall not, without the prior written consent of the
Holders holding a majority of the Registrable Securities then held by all
Holders, enter into any agreement with any holder or prospective holder of any
securities of the Parent other than a Permitted Registration Rights Agreement
that would allow such holder or prospective holder (a) to include any of such
securities in any registration filed under Section 2.1, Section 2.2, Section 2.3
or Section 2.4 of this Agreement, unless under the terms of such agreement, such
holder or prospective holder may include such securities in any such
registration only to the extent that the inclusion of such securities will not
reduce the amount of the Registrable Securities of the Holders that are included
or (b) to demand registration of their securities.

2.13 “Market Stand-Off” Agreement.

 

15



--------------------------------------------------------------------------------

(a) Each Holder hereby agrees that it will not, without the prior written
consent of the Parent, during the period commencing on the date of the closing
of the Merger (the “Closing Date”) and ending on the date that is one hundred
eighty (180) days after the closing of the Merger (i) lend, offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, or
otherwise transfer or dispose of, directly or indirectly, any shares of Common
Stock or any securities convertible into or exercisable or exchangeable for
Common Stock issued or issuable to such Holder pursuant to the Merger Agreement
(collectively, the “Lock-Up Shares”), or (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Lock-Up Shares, whether any such transaction
described in clause (i) or (ii) above is to be settled by delivery of Common
Stock or other securities, in cash or otherwise.

(b) Notwithstanding the foregoing, each Holder may transfer its Lock-Up Shares
(i) as a bona fide gift or gifts, (ii) to any member of such Holder’s immediate
family or to any trust or other entity controlled or managed, or under common
control or management, by such Holder or the immediate family of such Holder, of
if such Holder is a trust or other similar entity, to a trustor or beneficiary
or similar person of the trust or other entity or to the estate of a beneficiary
or similar person of such trust or other entity, (iii) upon death or by will,
testamentary document or the laws of intestate succession, (iv) if such Holder
is a corporation, partnership, limited liability company, trust or other
business entity, (A) to another corporation, partnership, limited liability
company, trust or other business entity that is an affiliate (as defined in Rule
405 promulgated under the Securities Act of 1933, as amended) of such Holder, or
to any investment fund or other entity controlling, controlled by, managing or
managed by or under common control with such Holder or affiliates of such Holder
(including, for the avoidance of doubt, where such Holder is a partnership, to
its general partner or a successor partnership or fund, or any other funds
managed by such partnership), or (B) as part of a distribution, transfer or
disposition without consideration by such Holder to its stockholders, partners,
members or other equity holders, (v) to Parent in connection with the “net” or
“cashless” exercise or settlement of warrants or stock options, restricted stock
units or other equity awards (and any transfer to Parent necessary to generate
such amount of cash needed for the payment of taxes, including estimated taxes,
due as a result of such vesting, settlement or exercise whether by means of a
“net settlement” or otherwise), (vi) to Parent in connection with the repurchase
of shares of Common Stock issued pursuant to equity awards granted under a stock
incentive plan or other equity award plan or pursuant to the agreements under
which such shares were issued, provided that such repurchase of shares of Common
Stock is in connection with the termination of such Holder’s service provider
relationship with Parent, (vii) pursuant to a final qualified domestic order or
in connection with a divorce settlement or (viii) pursuant to a bona fide
third-party tender offer, merger, consolidation or other similar transaction
that is approved by the Board of Directors of Parent and made to all holders of
Parent’s capital stock involving a Change of Control of Parent, provided that in
the event that such tender offer, merger, consolidation or other similar
transaction is not completed, such Holder’s Lock-Up Shares shall remain subject
to the provisions of this Agreement; provided, however, in the case of clauses
(i), (ii), (iii), (iv) and (vii) above, it shall be a condition to the transfer
or distribution that the donee, devisee, transferee or distributee, as the case
may be, agrees in writing to be bound by the restrictions set forth in this
section (or a substantially similar written agreement), and there shall be no
further transfer of such Lock-Up Shares except in accordance with
this Agreement.

 

16



--------------------------------------------------------------------------------

(c) Any discretionary waiver or termination of the restrictions herein by Parent
shall apply to all Holders subject to such agreements pro rata based on the
number of shares subject to such agreements; provided, however, that such pro
rata release shall not be required in the event that (i) a waiver or termination
is granted in connection with the registration or public offering of securities
pursuant to a registration statement on Form S-1 filed with the U.S. Securities
and Exchange Commission, (ii) (A) the release or waiver is effected solely to
permit a transfer not for consideration and (B) the transferee has agreed in
writing to be bound by the same terms described in this Agreement to the extent
and for the duration that such terms remain in effect at the time of the
transfer or (iii) the aggregate number of shares of Common Stock subject to
releases or waivers granted during the lock-up period represent less than or
equal to 1% of the total number of outstanding Common Stock (determined as of
the date of the Closing Date). Each Holder further agrees that it will not
during the period commencing on the Closing Date and ending on the date that is
180 days after the Closing Date exercise any registration rights with respect to
any shares of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock; provided however this Section 2.13(c) shall not
apply to any termination pursuant to Section 2.13(d) of the restrictions set
forth in Section 2.13(a).

(d) Notwithstanding the foregoing, if, at any time beginning 90 days after the
Closing Date (the “Earliest Release Date”), the closing price of the Common
Stock equals or exceeds 133% of the closing price per share of Common Stock on
the Closing Date (as adjusted for stock splits, reverse splits,
recapitalizations, reorganizations and any similar transaction) for any 10
trading days within any 20 trading day period (with the calculation including
the 20 trading day period immediately prior to the Earliest Release Date), then
25% of each Holder’s Lock-Up Shares (which, for purposes of holders of options,
shall only include options that have vested as of such date) will be
automatically released from such restrictions as of the last day of such 20
trading day period. The percentage of Lock-Up Shares to be released pursuant to
this Section 2.13(d) shall be calculated based on the number of a Holder’s
Lock-Up Shares as of the last day of such 20 trading day period.

(e) In order to enforce the foregoing covenant, Parent may impose stop-transfer
instructions with respect to the Registrable Securities of each Holder (and the
shares or securities of every other Person subject to the foregoing restriction)
until the end of such period.

(f) Each Holder agrees that a legend reading substantially as follows shall be
placed on all certificates representing all Registrable Securities of each
Holder (and the shares or securities of every other Person subject to the
restriction contained in this Section 2.13):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A LOCK-UP PERIOD,
AS SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE ORIGINAL HOLDER OF
THESE SECURITIES, A COPY OF WHICH MAY BE OBTAINED AT THE ISSUER’S PRINCIPAL
OFFICE. SUCH LOCK-UP PERIOD IS BINDING ON TRANSFEREES OF THESE SHARES.

2.14 Termination of Registration Rights. No Holder shall be entitled to exercise
any right provided for in this Section 2: (a) after five (5) years following the
consummation of the Merger, (b) as to any Holder, such earlier time after the
offering at which such Holder (i) can sell

 

17



--------------------------------------------------------------------------------

all shares held by it in compliance with Rule 144(b)(1)(i) or (ii) holds one
percent (1%) or less of Parent’s outstanding Common Stock and all Registrable
Securities held by such Holder (together with any Affiliate of the Holder with
whom such Holder must aggregate its sales under Rule 144) can be sold in any
three (3) month period without registration in compliance with Rule 144 or
(c) after the consummation of a Change of Control.

3. Covenants of Parent.

3.1 Confidentiality. Each Investor agrees, severally and not jointly, that such
Investor (a) will keep confidential, (b) will not disclose, divulge or use for
any purpose (other than to monitor its investment in the Company or Parent (the
“Disclosing Party”) or for any other purpose contemplated by an agreement
between the Disclosing Party and such Investor or any Affiliate thereof) and
(c) will protect to the same degree as it protects its own confidential
information any confidential information obtained from the Disclosing Party
pursuant to the terms of this Agreement and any Prior Agreement (including,
without limitation, notice of Parent’s intention to file a registration
statement), unless such confidential information (i) is known or becomes known
to the public in general (other than as a result of a breach of this Section 3.1
by such Investor), (ii) is or has been independently developed or conceived by
the Investor or any Affiliate thereof without use of the Disclosing Party’s
confidential information, or (iii) is or has been made known or disclosed to the
Investor or any Affiliate thereof by a third party without a breach of any
obligation of confidentiality such third party may have to the Disclosing Party;
provided, however, that an Investor may disclose confidential information (A) to
its and its Affiliates’ attorneys, accountants, consultants and other
professionals to the extent necessary to obtain their services in connection
with monitoring its investment in the Disclosing Party (or for any other purpose
contemplated by an agreement between the Disclosing Party and such Investor or
any Affiliate thereof), provided that such Persons are under a contractual or
legal obligation to preserve the confidentiality of such information; (B) to any
prospective purchaser of any Registrable Securities from such Investor (or any
Affiliate thereof), if such prospective purchaser agrees to be bound by the
provisions of this Section 3.1; (C) to any existing or prospective Affiliate,
partner, member, stockholder or wholly owned subsidiary of such Investor (or any
Affiliate thereof) in the ordinary course of business, provided that such
Investor informs such Person that such information is confidential and directs
such Person to maintain the confidentiality of such information; or (D) as may
otherwise be required by law, provided that the Investor promptly notifies the
Disclosing Party of such disclosure (to the extent legally permissible) and
takes reasonable steps to minimize the extent of any such required disclosure.

4. Miscellaneous.

4.1 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties (including, without
limitation, permitted transferees of any shares of Registrable Securities).
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement (including
Section 4.13).

 

18



--------------------------------------------------------------------------------

4.2 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed under the laws of the State Delaware as applied to agreements among
Delaware residents entered into and to be performed entirely within the State of
Delaware, without regard to its principles of conflicts of laws. Any dispute,
controversy, or question of interpretation arising under, out of, in connection
with or in relation to this Agreement or any amendments hereof, or any breach or
default hereunder, shall be litigated exclusively in the Court of Chancery of
the State of Delaware or, if the foregoing court does not have subject matter
jurisdiction, the United States District Court for the District of Delaware and
the appellate courts having jurisdiction of appeals in such court or, if none of
the foregoing courts has subject matter jurisdiction, the Superior Court of the
State of Delaware and the appellate courts having jurisdiction of appeals in
such court. Each of the parties hereto hereby irrevocably consents and submits
to the exclusive jurisdiction and venue of any such court and each of the
parties hereto hereby irrevocably waives all objections and defenses that such
party may have based on improper venue or forum non conveniens to the
maintenance of any such action in any such court.

4.3 Waiver of Jury Trial. THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN
ANY PROCEEDING ARISING OUT OF OR IN ANY WAY PERTAINING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, WHETHER NOW OR HEREAFTER ARISING,
AND WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE. ANY PARTY IS PERMITTED TO
FILE A COPY OF THIS SECTION 4.3 WITH ANY COURT AS WRITTEN EVIDENCE OF THE
KNOWING, VOLUNTARY, AND BARGAINED AGREEMENT AMONG THE PARTIES TO IRREVOCABLY
WAIVE TRIAL BY JURY, AND THAT ANY PROCEEDING WHATSOEVER AMONG THE PARTIES
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IS
INSTEAD TO BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING
WITHOUT A JURY.

4.4 Counterparts. This Agreement may be executed by electronic signature and in
two (2) or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one (1) and the same instrument. Counterparts
may be delivered by facsimile, electronic mail (including pdf) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes.

4.5 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

4.6 Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed effectively given upon the earlier to
occur of actual receipt or: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed electronic mail or facsimile if sent during
normal business hours of the recipient; if not, then on the next Business Day,
(c) five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All notices and other communications shall be
sent to Parent at 2269 Chestnut Street, #523, San Francisco, CA 94123,
Attention: Chief Legal Officer and to the other parties at the addresses set
forth on Schedule A (or at such other addresses as shall be specified by notice
given in accordance with

 

19



--------------------------------------------------------------------------------

this Section 4.6). If any period for giving notice or taking action under this
Agreement expires on a day that is not a Business Day, the time period will be
automatically extended to the Business Day immediately following such day. When
calculating the period of time before which, within which, or following which
any act will be done or step taken pursuant to this Agreement, the date that is
the reference date in calculating such period will be excluded. Any reference in
this Agreement to a “day” or a number of “days” (without explicit reference to
“Business Days”) will be interpreted as a reference to a calendar day or number
of calendar days. “Business Day” means any day except Saturday, Sunday, or any
other day on which commercial banks located in San Francisco, California are
authorized or required by applicable laws to be closed for business.

4.7 Expenses. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled.

4.8 Entire Agreement; Amendments and Waivers. This Agreement (including the
Exhibits hereto, if any) constitutes the full and entire understanding and
agreement among the parties with regard to the subjects hereof and thereof. Any
term of this Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively) only with the written consent of Parent, the
Company (if such amendment related to Section 3.1 and 4.12), the Investors
holding a majority of the Registrable Securities, and Investors holding a
majority of the then outstanding shares of Common Stock. Any amendment or waiver
effected in accordance with this paragraph shall be binding upon each holder of
any Registrable Securities, each future holder of all such Registrable
Securities and Parent.

4.9 Joint Negotiation and Drafting. The parties hereto have participated jointly
in the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the parties hereto and no presumption or burden of proof
will arise favoring or disfavoring any party hereto by virtue of the authorship
of any of the provisions of this Agreement.

4.10 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be held to be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

4.11 Aggregation of Stock. All shares of Registrable Securities held or acquired
by affiliated entities (including, without limitation, affiliated venture
capital funds or venture capital funds under common investment management) or
Persons shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement.

4.12 Effect on Prior Agreement. Contingent upon the Effective Time and to be
effective immediately prior to the Effective Time, the Company desires to assign
to Parent, and Parent desires to assume, the rights and obligations of the
Company under certain provisions of the Prior Agreement, as contemplated and
modified by this Agreement. Upon the effectiveness of

 

20



--------------------------------------------------------------------------------

this Agreement, the Prior Agreement shall be amended and restated in its
entirety by this Agreement and shall be of no further force or effect.

4.13 Third Party Beneficiary. The parties hereto acknowledge and agree that
Oaktree Acquisition Holdings, L.P. is an intended third party beneficiary and
may enforce the terms, of the Agreement, and that, notwithstanding Section 4.8,
no amendment or waiver of Sections 2.2(b), 2.3(c), 2.13 or 4.13, or such other
section or sections hereunder, the amendment or waiver of which would adversely
affect the rights of Oaktree Acquisition Holdings, L.P., shall be effective
without the written consent of Oaktree Acquisition Holdings, L.P.; provided
however that, with respect to Section 2.13, such right will expire when Oaktree
Acquisition Holdings, L.P. (or its assignees) holds less than 1% of the shares
of Common Stock held by Oaktree Acquisition Holdings, L.P. immediately after
completion of the Merger (such number of shares, the “Requisite Shares”). Upon
the dissolution of Oaktree Acquisition Holdings, L.P., or the assignment of its
rights pursuant to the Registration Rights Agreement, the rights under this
Section 4.13 shall become exercisable by holders of a majority-in-interest of
the “Registrable Securities” (as defined in the Registration Rights Agreement);
provided that, with respect to Section 2.13, such right shall expire when such
holders collectively hold less than the number of Requisite Shares in the
aggregate.

[Remainder of page intentionally left blank]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

OAKTREE ACQUISITION CORP., AS THE PREDECESSOR TO HIMS & HERS HEALTH, INC. By:  

/s/ Zaid Pardesi

Name: Zaid Pardesi Title: Chief Financial Officer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

HIMS, INC. By:  

/s/ Andrew Dudum

Name: Andrew Dudum Title: Chief Executive Officer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

INVESTORS: 8VC Entrepreneurs Fund II, L.P. By: 8VC GP II, LLC Its General
Partner By:  

/s/ Ian Shannon

Name:   Ian Shannon Title:   Authorized Signatory Address: Pier 5, Suite 101
                San Francisco, CA 94111 8VC Fund II, L.P. By: 8VC GP II, LLC Its
General Partner By:  

/s/ Ian Shannon

Name:   Ian Shannon Title:   Authorized Signatory Address: Pier 5, Suite 101
                San Francisco, CA 94111



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

INVESTORS: ATOMIC LABS I, L.P. By: Atomic Labs GP I, LLC Its: General Partner
By:  

/s/ Jack Abraham

Name: Jack Abraham Title: Managing Member Address: One Letterman Drive Building
C Suite 3400 San Francisco, CA 94129 ATOMIC LABS I-B, L.P. By: Atomic Labs GP I,
LLC Its: General Partner By:  

/s/ Jack Abraham

Name: Jack Abraham Title: Managing Member Address: One Letterman Drive Building
C Suite 3400 San Francisco, CA 94129



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

INVESTOR: ATOMIC LABS II, L.P. By: Atomic GP II, LLC Its: General Partner By:  

/s/ Jack Abraham

Name: Jack Abraham Title: Managing Member Address: One Letterman Drive Building
C Suite 3500 San Francisco, CA 94129



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

INVESTOR: Disruptive Technology Solutions XI, LLC By: DTA II LLC, its Manager
       By: DTA Master LLC, its Managing Member   By:  

/s/ Alexander J. Davis

    Alexander J. Davis, its Managing Member Address: 1801 Century Park East,
Suite 2220 Los Angeles, CA 90067



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

INVESTOR: F41 Investments LLC By:  

/s/ Jack Abraham

Name: Jack Abraham Title: Managing Member



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

INVESTOR: FORERUNNER BUILDERS II, L.P. By: Forerunner Ventures GP III, LLC
  Its: General Partner By:  

/s/ Kirsten A. Green

Name: Kirsten A. Green Title: Managing Director Address: c/o Forerunner Ventures
Management, LLC 1161 Mission Street, Suite #300 San Francisco, CA 94103



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

INVESTOR: FORERUNNER PARTNERS III, L.P. By: Forerunner Ventures GP III, LLC Its:
General Partner By:  

/s/ Kirsten A. Green

Name: Kirsten A. Green Title: Managing Director

 

Address:  c/o Forerunner Ventures Management, LLC 1161

Mission Street, Suite #300 San Francisco, CA 94103



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

INVESTORS: Institutional Venture Partners XV, L.P. By: Institutional Venture
Management XV LLC Its: General Partner By:  

/s/ Jules Maltz

  Managing Director Institutional Venture Partners XVI, L.P. By: Institutional
Venture Management Holdings XVI, LLC Its: General Partner By: Institutional
Venture Management XVI, LLC Its: Manager By:  

/s/ Jules Maltz

  Managing Director Address:   3000 Sand Hill Road   Building 2, Suite 250  
Menlo Park, CA 94025 Institutional Venture Partners XV Executive Fund, L.P. By:
Institutional Venture Management XV, LLC Its: General Partner By:  

/s/ Jules Maltz

  Managing Director Address:   3000 Sand Hill Road   Building 2, Suite 250  
Menlo Park, CA 94025



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

INVESTORS: MAVERICK VENTURES INVESTMENT FUND, L.P. By:   Maverick Capital
Ventures, LLC, its General Partner By:   Maverick Capital Advisors, L.P., its
Manager By:  

/s/ Ginessa A. Avila

Name: Ginessa A. Avila Title: Authorized Representative MAVERICK ADVISORS FUND,
L.P. By:   Maverick Capital Ventures, LLC, its General Partner By: Maverick
Capital Advisors, L.P., its Manager By:  

/s/ Ginessa A. Avila

Name: Ginessa A. Avila Title: Authorized Representative



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

INVESTOR: MCKESSON VENTURES, LLC By:  

/s/ Thomas Rodgers

Name: Thomas Rodgers Title: EVP, Chief Strategy and B.D. Officer Address: One
Post Street San Francisco, CA 94104



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

INVESTOR: NEWVIEW CAPITAL FUND I, L.P. By: NEWVIEW CAPITAL PARTNERS I, LLC, its
general partner By:  

/s/ Prashant Gangwal

Name: Prashant Gangwal Title: Chief Financial Officer Address: 1201 Howard
Avenue, Suite 101 Burlingame, CA 94010



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

INVESTOR: NEWVIEW HMS SPV, LLC By:  

/s/ Ravi Viswanathan

Name: Ravi Viswanathan Title: Managing Partner Address: 1201 Howard Avenue,
Suite 101 Burlingame, CA 94010



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

INVESTOR:

Redpoint Ventures VI, L.P., by its General Partner Redpoint Ventures VI, LLC

By:  

/s/ Alex Bard

  Alex Bard, Managing Director Redpoint Associates VI, L.L.C., as nominee By:  

/s/ Alex Bard

  Alex Bard, Managing Director Address: 3000 Sand Hill Road, Suite 2-290 Menlo
Park, CA 94025



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

INVESTOR: THRIVE CAPITAL PARTNERS V, L.P. By: THRIVE PARTNERS V GP, LLC, its
general partner By:  

/s/ Joshua Kushner

Name: Joshua Kushner Title: Managing Partner Address: 295 Lafayette Street,
Suite 701 New York, NY 10012



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

INVESTOR: CLAREMOUNT V ASSOCIATES, L.P. By: THRIVE PARTNERS V GP, LLC, its
general partner By:  

/s/ Joshua Kushner

Name: Joshua Kushner Title: Managing Partner Address: 295 Lafayette Street,
Suite 701 New York, NY 10012